Citation Nr: 0207284	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased rating for residuals of stress 
fractures of the left foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.  

2. Entitlement to an increased rating for residuals of stress 
fractures of the right foot, with traumatic arthritis and 
Achilles tendinitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
veteran has been properly notified of the elements 
necessary to grant his claim for the benefits sought.

2. Residuals of stress fracture of the left foot with 
traumatic arthritis and Achilles tendinitis are productive 
of no more than moderately severe impairment.  

3. Residuals of stress fracture of the right foot with 
traumatic arthritis and Achilles tendinitis are productive 
of no more than moderately severe impairment.  


CONCLUSIONS OF LAWS

1.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the left foot with traumatic 
arthritis and Achilles tendinitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5284 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of stress fracture of the right foot with traumatic 
arthritis and Achilles tendinitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 
5010, 5284 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In this regard, the discussions in 
the statement of the case and supplemental statements of the 
case informed the veteran of the evidence needed to 
substantiate his claim and the pertinent law and regulations.  
She was informed if the VCAA in a January 2001 Remand by the 
Board.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured the 
service and other medical records identified by the veteran.  
The veteran has not cited any records of relevant VA or 
private treatment in addition to those that have already been 
obtained and associated with the claims folder.  She has been 
accorded several VA examinations during the appeal period.  
On the basis of the foregoing, VA has no duty to assist the 
veteran further in procuring evidence necessary to support 
hers claims.  Consequently, the Board finds that the 
requirements of the VCAA and its implementing regulations 
have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

The veteran is claiming an increased evaluation for 
disabilities of each of her feet. The ratings for each foot 
were increased to 10 percent disabling by a rating decision 
dated in June 1998 and to 20 percent disabling by a rating 
decision dated in June 1999, which gave rise to this appeal.  

The service medical records reflect that the veteran was 
treated during service for stress fractures of the heels and 
Achilles tendonitis.  A VA examination was conducted in 
December 1986.  X-rays of the feet showed no abnormality.  
The diagnosis was history of stress fracture, both feet, with 
no abnormality detected.  
In January 1987 the RO granted service connection for the 
residuals of stress fractures of each foot and noncompensable 
evaluations were assigned at that time.

A May 1998 statement from a private physician is to the 
effect that the veteran had fairly severe heel pad pain and 
arthritis problem in her feet, which resulted in considerable 
disability.  In a June 1998 rating action the RO granted 10 
percent rating for stress fractures of the each foot with 
traumatic arthritis.

In a March 1999 statement J. C. T., M.D. indicated that the 
veteran had severe heel pad pain and developed Achilles 
tendonitis due to the stress fracture.  Dr. T. indicated that 
here medical problems would only retrograde in time.  

A VA examination was conducted in May 1999.  At that time the 
veteran complained of constant pain in her feet described as 
sharp, throbbing, and dull aching.  She reported swelling and 
mobility problems with weight bearing.  The intensity of the 
pain averaged 8 on a scale of 1 to 10.  The pain worsened 
with weather or temperature changes.  She stated that she 
fell at times due to the inability to move her feet.  She 
reported stiffness and fatigability in her ankles and feet.  
She lacked endurance because of the pain.  The pain was not 
relieved by rest and increased when she stood.  She stated 
that she walked distances of 50 to 100 feet.  She used no 
corrective shoes, inserts, brace, splint, or crutches.  She 
wore tennis shoes.  She stated that she was unemployed and 
stayed at home due to cancer.

An examination of the left foot showed no deformity.  No 
clubbing of nails was noted.  Tenderness was noted on the 
medial malleolus and lateral malleolus.  The veteran 
complained of pain and tenderness along the tendons across 
the top of the foot.  Palpation of the Achilles tendon was 
stiff, tender, and tense.  No nodules were palpated.  She 
complained of pain on palpation or movement of the Achilles 
tendon.

Dorsiflexion of the left ankle was 10 percent without pain.  
Plantar flexion was 25 percent without pain.  Eversion of the 
left foot was 10 percent without pain. Inversion was 20 
percent without pain.  No edema, swelling, or nodules were 
noted.  Calluses were noted on the ball of the plantar 
surface of the foot. Palpation of the anterior surface of the 
ankle joint revealed tenderness.  Compression of the 
metatarsal phalangeal joints revealed tenderness.  Plantar 
reflexes were negative.  Ankle reflexes were 4 plus.  Point 
to point discrimination was good. 

An examination of the right foot showed no deformity.  No 
clubbing of nails was noted.  Tenderness was noted on the 
medial malleolus.  Pain was voiced on palpation of the 
tendons of the right foot.  The Achilles tendon was stiff, 
tender, and tense.  No nodules were noted.  She complained of 
pain on palpation or movement of the Achilles tendon.  
Dorsiflexion of the right ankle was 10 percent without pain.  
Plantar flexion was 30 percent without pain.  Eversion of the 
right foot was 10 percent without pain and inversion was 20 
percent without pain.  No nodules, swelling, or painful 
circumduction of the foot were noted.  A callus was noted on 
the lateral aspect of the plantar surface.  Palpation of the 
anterior surface of the ankle was painful.  Compression of 
the meta-phalangeal joints revealed tenderness.  Ankle 
reflexes were4 plus.  Point to point discrimination was good.

The veteran was unable to walk on her heels or toes for any 
distance. Gait was tense, deliberant, and awkward.  The 
examiner was unable to test for strength in her legs due to 
complaints of pain on pressure.  X-rays of the feet were 
normal.  The diagnoses were status post stress fractures of 
the feet and status post Achilles tendinitis of the feet.

In March 2000, Dr. T. indicated that the veteran suffered 
from Achilles tendinitis resulting from injuries that were 
received during service.  X-rays performed in February 2000 
disclosed stress fractures resulting from the tendonitis.  In 
May 2000, Dr. T. indicated that the veteran had severe heel 
pad pain, pain through both ankle joints, and the top of her 
feet bilaterally.  She reported that she had a serious fall 
in April 2000 which resulted in severe swelling and pain in 
both feet, about the ankle joints bilaterally and pain across 
the top of her feet.  The examination and x-rays showed 
repeated stress fractures.  It was stated that the veteran's 
foot condition would only retrogress over time.  

An examination was conducted by VA in March 2001.  The 
veteran indicated that she had developed ankle pain, swelling 
and throbbing that was diagnosed as multiple stress fractures 
during service.  She stated that since her injury, she fell 
about once every three months, but that this had been 
increasing for the past seven months.  She had been using a 
cane since December 1999 to prevent falls.  She did not wear 
corrective shoes, shoe inserts, or braces.  She knew of no 
particular activity that caused her condition to flare up.  
In 1995 she had surgery for breast cancer.  Three weeks prior 
to the examination she underwent a lung resection for 
metastasis and received chemotherapy, which fatigued her.

On examination, the veteran stated that she had difficulty 
standing for any period of time.  An evaluation of both 
ankles and feet revealed no evidence of swelling, tenderness, 
redness, or deformity.  She was able to dorsiflex the right 
foot to 100 degrees and passively add another 5 degrees.  She 
was able to plantar flex the right ankle 145 degrees.  The 
same ranges of motion were present on the left side.  
Subtalar motion was unrestricted and non-painful.  Ankle 
motion was not painful.  All toes could be palpated without 
causing discomfort.  Both Achilles tendons felt normal.  At 
extremes of dorsiflexion performed passively, the veteran 
complained of discomfort in both Achilles tendons, but 
pressure on the tendons caused no pain.  There was 
approximately ten to fifteen degrees of valgus of both heels 
on standing, with appropriate alignment of both Achilles 
tendons.  X-ray studies revealed mild hallux valgus deformity 
of the first toes of both feet, but no evidence of recent or 
old fracture and no evidence of degenerative or post-
traumatic arthritis.  

The examiner stated that she was significantly debilitated by 
her recent lung surgery and treatment.  The examiner stated 
that he was unable to confirm any evidence objectively 
indicating that the veteran's problem with either foot 
significantly had resulted in any functional loss due to 
pain.  

X-ray studies performed at a private facility in April 2001 
show degenerative changes bilaterally, with osteophyte 
formation on the medial aspects of both first metatarsal 
heads.  The alignment at the first metatarsal-phalangeal 
joints was normal.  The heels appeared normal and the 
Achilles tendons showed no abnormalities.  

An August 2001 statement from Dr. T, a VA in December 2001, 
and January and March 2002 statements from a private 
physician, E. L. C., M.D primarily concern bilateral knee 
injuries caused by falls due to her feet problems when she 
walked on uneven surfaces.  In the March 2002 statement, Dr. 
C. indicated that the veteran suffered from osteoarthritis 
bilaterally in her feet in the first medial aspect of both 
first MTP joints with loss of function which went along with 
the loss of function and pain and weakness in her feet.  This 
was likely a progression of the service-connected stress 
fractures and traumatic arthritis in her great toes.  

An examination was conducted by VA in May 2002.  The 
veteran's history of stress fractures during service was 
reviewed.  The veteran had been employed as a legal secretary 
but had to quit working due to breast cancer in 1995.  She 
took over the counter medication for her painful feet.  She 
used a quad cane for balance for fall prevention.  She had 
abdominal surgery in February 2002 and was still recovering 
from this surgery.  

The evaluation showed she was five foot seven and weighed 176 
pounds.  On examination, she walked with a moderate amount of 
discomfort.  She had decreased sensation over the hands and 
feet, with a glove and stocking anesthesia.  She had a 
tingling and numbness in her feet.  She had normal dorsalis 
pedis and posterior tibial pulses.  Skin examination was 
normal.  There was tenderness over the ball of the feet and 
heels.  She walked slowly and carefully and found it very 
hard to walk on her toes and heels.  She had an unsteady 
gait.  She had a hard time squatting because of the pain in 
her knees and felt uncomfortable to stand and walk on the 
feet.  

Range of motion studies showed ankle plantar flexion from 0 
to 22 degrees on the left and from 0 to 20 degrees on the 
right.  Normal range was reported to be from 0 to 50 degrees.  
Dorsiflexion was 0 degrees on the left and from 0 to 2 
degrees on the right.  Normal dorsiflexion was listed as 
being from 0 to 20 degrees.  Inversion and eversion were not 
recorded.  There was limitation of motion of the metatarsal 
phalangeal, interphalangeal, proximal interphalangeal and 
distal interphalangeal joints of all toes.

The diagnostic impressions were stress fractures of the feet, 
resolved; peripheral neuropathy; unsteady gait/fall risk due 
to peripheral neuropathy (normal feet and ankles).  The 
examiner stated that the veteran had restrictions on standing 
and walking.

In a statement of functional loss the examiner stated that 
the veteran was having a hard time walking and used a quad 
cane to prevent falls.  It was hard for her to balance 
because her foot locked up.  This had been getting worse 
since December 1999.  The most she could walk was a block and 
then she had to rest.  She was able to stand about 20 
minutes.  Walking was restricted to 10 to 15 minutes.  Any 
kind of standing or walking aggravated her feet and caused 
pain.  She stated that she had difficulty driving and 
shopping.  When the pain flared up she usually sat down and 
relaxed and this relieved some of the pain and discomfort in 
her feet.  She noticed swelling in her feet, especially the 
big toe.  She noticed redness. She experienced shooting pain 
in the bottom of her feet at the ball and heel.  She had pain 
especially in the front of the feet where she was putting all 
her weight.  She fell at least once per month because of 
difficulty in balancing on her feet.  It was reported that 
the VA medical facility had diagnosed degenerative disease of 
the metatarsal phalangeal joints.  She wore tennis shoes.  
She did not use inserts or any kind of brace in her shoes. 

The examiner stated that the veteran had restricted plantar 
flexion and dorsiflexion.  X-rays of feet and ankles were 
normal.  The examiner rendered an opinion the veteran had 
stress fractures of her feet and ankles and Achilles 
tendonitis in basic training.  She had weakness, 
fatigability, and incoordination of gait which required a 
walking cane to ambulate.  This was not attributable to the 
service connected disability.

The veteran was examined by a VA podiatrist in May 2002.  The 
examination showed that the veteran had a bony eminence of 
the left first metatarsal head, without painful palpation.  
Range of motion of both first metatarsal phalangeal joints 
was normal, unrestricted and without pain.  There were no 
gross deformities and no pain in the lesser metatarsal 
phalangeal joints.  An ataxic gait with early heel lift was 
noted.  X-ray studies showed mild joint space narrowing of 
the first metatarsal phalangeal joint on the left, with mild 
medial osteophyte formation.  There was no evidence of 
malaligned bones from a previous fracture.  The assessment 
was neuropathy secondary to chemotherapy.  The examiner 
stated that the bony eminence was not related to the history 
of stress fractures.  These changes would have occurred more 
readily after injury.  The examiner stated that the presence 
tenderness at the Achilles insertion with a gastroc-soleous 
equinus was contributing to early heel lift during gait and 
was most likely due to compensatory mechanism to alleviate 
the pain in her feet.

Received in May 2002 was a copy of medical literature 
concerning the symptoms associated with osteoarthritis.  A 
statement, dated in May 2002, was received from J. B., D.P.M.  
The veteran's history of stress fractures was again reviewed.  
The veteran was noted to walk with an antalgic gait.  The 
first metatarsal phalangeal joints had pain to palpation at 
the end range of motion in both plantar flexion and 
dorsiflexion.  There was noticeable crepitus, with limited 
range of motion.  There was also pain to palpation of the 
tibial seamoid on the left foot.  X-ray studies of the left 
foot showed slight splaying of the 5th metatarsal and uniform 
narrowing of the first metatarsal phalangeal joint.  
Osteophyte spurring was noted off the lateral head of the 
first metatarsal and fibular sesamoid.  A subchondral cyst 
was located in the medial head of the first metatarsal.  An 
erosion was located at the lateral portion of the head of the 
first metatarsal.  There was a bipartite tibial sesamoid, but 
an old non-union fracture could not be ruled out.  Studies of 
the right foot showed a slight splaying of the fifth 
metatarsal and some uniform joint space narrowing of the 
first metatarsal phalangeal joint with osteophyte formation 
on the fibular sesamoid.  The physician stated that the 
veteran was suffering from Achilles tendonitis, with 
associated ankle joint equinus and degenerative changes 
associated with traumatic arthritis at the ankle joint and 
first metatarsal phalangeal joints.  The veteran had loss of 
function and pain that was likely a progression of her 
service connected stress fractures and traumatic arthritis.  
She also had Achilles tendonitis that had progressed over the 
years showing the decrease in the ankle joint anteriorly as 
well as the calcaneal spur.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 20 percent rating for the veteran's 
service-connected residuals of stress fractures with 
traumatic arthritis and Achilles tendonitis for each foot 
under Diagnostic Codes 5010, 5284.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriated diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Diagnostic 
Code 5003.  

Diagnostic Code 5284 provides for other foot injuries.  A 
maximum 30 percent evaluation is provided for severe foot 
injury.  For a moderately severe foot injury, a 20 percent 
evaluation is provided. For moderate foot injury, a 10 
percent evaluation is provided.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2001)

Limited motion of the ankle will be rated as 20 percent 
disabling if marked. 38 C.F.R. Part 4, Code 5271 (2001).  
This is the highest rating permitted under this diagnostic 
code. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. 4.14 (2001). 

To summarize the veteran's statements and testimony 
describing the symptoms of a disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  In this regard, the evidence 
reflects that the veteran did complain of severe foot and 
ankle pain, stiffness and fatigability involving her feet 
during the May 1999 VA examination at which time the 
diagnoses included Achilles tendinitis.  X-rays at that time 
were negative.  The veteran has also submitted statements 
from several doctors, the most recent being in May 2002, 
which reflect that she had Achilles tendonitis and traumatic 
arthritis of both great toes and as a result was experiencing 
severe heel pad pain, weakness, and loss of function which 
was progressive in nature.  However, none of these statements 
made reference to the chemotherapy the veteran underwent 
apparently beginning February 2001 for a lung tumor.  

The VA examiner in March 2001, who noted the recent 
chemotherapy, no objective evidence indicating that the 
veteran's problem with either foot significantly had resulted 
in any functional loss due to pain.  Additionally, the VA 
orthopedic examiner in May 2002 reported that the examination 
of the feet and ankles were normal.  The complaints and 
symptoms the veteran reported were the result of peripheral 
neuropathy, a disability for which service connection is not 
in effect.  Furthermore, this opinion was confirmed by a VA 
podiatrist in May 2002 who also diagnosed peripheral 
neuropathy which was due to chemotherapy.  The Board notes 
that x-rays reportedly showed mild joint space narrowing of 
the first metatarsal phalangeal joint on the left, with mild 
medial osteophyte formation.  However, there was no evidence 
of any abnormality of the ankles, heels, or right great toe.  
The examination found no hallux valgus. 

After reviewing the recent VA examinations in conjunction 
with the remaining evidence of record is the judgment of the 
Board that the preponderance of the evidence is against the 
veteran's claims.  Also, the Board finds that any current 
findings, to include the tenderness in the Achilles tendon, 
and any functional impairment associated with the service 
connected disorders as set forth in the Deluca case are 
adequately reflected in the current 20 percent rating in 
effect for each foot, which does contemplate moderately 
severe impairment.  The 20 percent in effect for each foot 
under Diagnostic Code 5284 contemplates any disability 
associated with the reported arthritis and Achilles 
tendonitis and separate rating are not warranted.  38 C.F.R. 
§ 4.41; Esteban v. Brown, 6 Vet. App. 259 (1994).


ORDER

Entitlement to increased ratings in excess of 20 percent for 
residuals of stress fractures with traumatic arthritis and 
Achilles tendinitis for each foot is denied 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

